MANN, Judge.
By ordinance the city of Port Richey provides a procedure for obtaining permits for the construction of docks. Appellant obtained a temporary permit, later can-celled, to construct a dock extending approximately 5T outward from the seawall and 16' from a platted line in the water appellant contends is his lot’s boundary. In his declaratory judgment action he sought summary judgment compelling issuance of a permanent permit. The procedure specified in the ordinance requires the property owner to obtain approval of the Corps of Engineers, following the presentation of which a permanent permit shall be issued. The ordinance provides that no construction shall be begun until a permanent permit is obtained. Appellant admits partial construction. Appellant does not allege that approval of the Corps of Engineers has been obtained. There is thus no basis for the issuance of a permanent permit.
The trial court properly denied summary judgment on the present state of the record.
Affirmed.
LILES, C. J., and ALLEN, J., concur.